DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
New corrected drawings in compliance with 37 CFR 1.121(d) are required in this application because there do not appear to be any drawings submitted with the US application. The drawings relied upon for this office action are from the foreign priority document. Applicant is advised to employ the services of a competent patent draftsperson outside the Office, as the U.S. Patent and Trademark Office no longer prepares new drawings. The corrected drawings are required in reply to the Office action to avoid abandonment of the application. The requirement for corrected drawings will not be held in abeyance.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claim(s) 15, 17, 19, 21 is/are rejected under 35 U.S.C. 102a1 as being anticipated by Fahrenbach et al (USpgpub 20080207389).
Regarding claim 15, Fahrenbach et al. discloses a gearbox of a wind power plant for a wind turbine, comprising: a sun gear (fig.2, 11) couplable to a rotor (paragraph 23 describes how this could be coupled to rotors) of a wind power plant and arranged rotatably about a rotor axis (axis through 9); a plurality of satellite units (3a, 5a and 3b, 5b; specification states there could be multiple drive units in paragraph 32), each satellite unit comprising two gear shafts (gear shaft for gears 22a, 24a and gear shaft for 23a, 25a) and a output shaft (shaft for 26a), the two gear shafts respectively in engagement with the sun gear and the output shaft (seen in fig.3); and a plurality of generators (5a, 5b), each generator being associated with one of the plurality of satellite units (each generator is part of a unit as interpreted above); the plurality of satellite units being arranged and distributed over a periphery of the sun gear and being operatively connected with the sun gear (as noted in paragraph 32, the drive units are distributed over the periphery evenly), the plurality of satellite units each having a modular configuration design1 (based on the BRI the units read on a modular configuration since they are capable of being taken apart from the main nacelle) and being releasably arranged at the sun gear (this recitation only requires a capability and as such the units are capable in the prior art of being released; if Applicant wishes to distinguish the invention then perhaps reciting more structural distinctive features which allow for the functionality would help); each of the output shafts being in engagement with the respective two gear shafts (seen in figures, particularly fig.3) and being couplable with the associated satellite unit (seen in fig.3), and each of the generators being driven by the respective satellite unit (evident from figures).  
Regarding claim 17, Fahrenbach discloses the gearbox of claim 15, further comprising a gearbox casing (casing formed of 20 and the wall for 3 seen in fig.2), wherein the sun gear is rotatably arranged within the gearbox casing and the plurality of satellite units are releasably arranged at the gearbox casing (as described for claim 15, the units are capable of being released and this reads on the limitations absent any further structural distinctions of the units being claimed).  
Regarding claim 19, Fahrenbach discloses the gearbox of claim 15, wherein one of the two gear shafts comprises a first toothed section (23a or 23b) and a second toothed section (24a or 24b), the first toothed section having a smaller number of teeth that mesh with teeth of the sun gear (23a, b is a smaller gear that meshes with sun gear and consequently has less teeth evident in fig. 3) and the second toothed section having a larger number of teeth with respect to the first toothed section, and the larger number of teeth of the second toothed section mesh with teeth of the output shaft (24a, b is a larger gear that meshes with output gear and consequently has more teeth evident in fig. 3).  
Regarding claim 21, Fahrenbach discloses the gearbox of claim 19, wherein the first toothed section, the second toothed section or both comprise helical gear teeth or dual helical gear teeth (paragraph 36 describes how gear 24 could have helical teeth).  
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 16, 18, 24, 28 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenbach et al (USpgpub 20080207389) in view of Flamang et al (USpgpub 20060138780).

Flamang et al. teaches the concept of providing satellite units in a modular wind turbine in which the units have a satellite frame or housing (14).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the satellite units in Fahrenback to be modular and comprise modular satellite frames as taught by Flamang in order to provide added adjustability to the wind turbine unit and make it easier to modify or repair the turbine.
Regarding claim 18, the combination discloses the gearbox of claim 17, wherein the gearbox casing comprises a plurality of reception openings (the openings would be the openings in the housing in Fahrenback that allow for the gearing units to be inserted therein) arranged in an evenly distributed manner over the periphery of the sun gear for the reception of the plurality of satellite units, which are fastened to the gearbox casing from an outer side (as described in Fahrenback the units would be evenly distributed to have a balanced load as mentioned in paragraph 32).  
Regarding claim 24, Fahrenbach discloses a method of replacing components of a gearbox for a wind turbine, comprising the steps of: providing a gearbox (seen in fig.2) comprising: a sun gear (11) couplable to a rotor of a wind turbine and arranged rotatably about a rotor axis, a plurality of satellite units (3a, 5a and 3b, 5b; specification states there could be multiple drive units in paragraph 32) arranged and distributed over a periphery of the sun gear and operatively connected with the sun gear, and a plurality of generators (5), each generator being associated with one of the plurality of satellite units and each of the generators being (seen in figures); designing the gearbox with a gearbox casing (seen in figures). Since the limitation of the modular design in this claim is qualified by method steps and by virtue of this claim being a method claim, the scope is significantly different than the apparatus claim and thus will be treated differently.  
Fahrenbach fails to explicitly disclose pU.S. National Stage of PCT/DE2017/1008295Docket No,: 16KASS-WA2202PAroviding the plurality of satellite units in a modular configuration design (modular being qualified by the following steps that describe how the units as a whole need to be released and replaced); releasing and outwardly removing one of the plurality of satellite units from the gearbox casing; and arranging a replaced satellite unit at the gearbox casing.  
Flamang et al. teaches the concept of providing a modular wind turbine in which a plurality of satellite units are provided which are capable of releasing and outwardly removing one of the plurality of satellite units from the gearbox casing; and arranging a replaced satellite unit at the gearbox casing (paragraph 25 and 29 describes how the modular design of the generator/gearing allows for the modules to be removed and replaced).  
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the units disclosed in Fahrenbach et al to be designed in a modular format, as taught by Flamang et al. in order to allow for the units to be individually replaced or repaired and add more functionality to the wind turbine as a whole since it would be more easily modified to accommodate more or less generators.
Regarding claim 28, the combination discloses the method of claim 24, wherein the gearbox casing comprises a plurality of reception openings, and the step of arranging a replaced satellite unit comprises arranging one or more of the replaced satellites in one or more of the plurality of reception openings in a symmetrical formation about the rotor axis in the gearbox (as disclosed in Fahrenbach the gearing would be arranged about the axis in a balanced load arrangement which would indicate they are distributed symmetrically and in order to place the units within the gearbox casing there would be an opening for them).
Claim 23 is/are rejected under 35 U.S.C. 103 as being unpatentable over Fahrenbach et al (USpgpub 20080207389) in view of Flamang et al (USpgpub 20060138780), as applied to claim 16 above, and further in view of Pedersen (USP 9903347).
Regarding claim 23, Fahrenbach discloses disclose the gearbox of claim 16, wherein each of the satellite unit, the two gear shafts and the output shaft forming a triangular constellation in the satellite frame.
Fahrenbach fails to explicitly disclose that the unit comprises roller bearings and the gear shafts being supported by the roller bearings.  It is well known that the gear shafts would need to be supported by some sort of bearing.
Pedersen teaches the concept of providing roller bearings to support the gear shafts within its wind turbine (col.4, lines 23-26).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified the gear shaft disclosed in Fahrenbach to make use of roller bearings as taught by Pedersen in order to provide the predictable result of rotationally supporting the gear shafts for support within the satellite frame housing.
Allowable Subject Matter
Claims 20, 22, 25-27 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS C DIAZ whose telephone number is (571)270-5461. The examiner can normally be reached M-F 9am-6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Richard Ridley can be reached on 571-272-6917. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THOMAS C DIAZ/Primary Examiner, Art Unit 3656                                                                                                                                                                                                        


    
        
            
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 absent any particular structural qualification of what it means to be a modular configuration, this term is being given its BRI to mean any design capable of being releasably arranged.